In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-15-00350-CR


                           DANIEL LEE HELSLEY, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 251st District Court
                                    Randall County, Texas
                  Trial Court No. 25,538-C, Honorable Ana Estevez, Presiding

                                    September 14, 2016

                            ABATEMENT AND REMAND
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


        Appellant Daniel Lee Helsley appeals his conviction for sexual assault of a child.

On April 28, 2016, this court abated the appeal and remanded the cause to the trial court

because appellant’s counsel failed to file a brief. In our order, we directed the trial court to

determine why a brief had not been filed on appellant’s behalf and to file a supplemental

record with any necessary orders and findings by May 31, 2016.             On May 31, 2016,

appellant’s counsel filed a motion to withdraw and Anders brief. Accordingly, we reinstated

the appeal, sua sponte.
       Upon review of counsel’s motion to withdraw and Anders brief, however, we were

unable to determine whether counsel reviewed the entire record, including all exhibits

admitted at trial, before he determined that appellant’s appeal was meritless. Likewise, we

could not ascertain whether counsel sent appellant a complete copy of the appellate record,

including all trial exhibits.1 We, therefore, struck counsel’s motion to withdraw and Anders

brief and ordered counsel to file a brief addressing the merits of the appeal or, in the

alternative, a motion to withdraw and Anders brief conforming to the requirements of In re

Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008) by September 2, 2016. If counsel were

to pursue the latter, we directed counsel to review the entire appellate record before

determining whether he could assert an arguable issue for review on behalf of appellant.

Counsel has not filed a brief nor had any further communications with this court.

       Accordingly, we again abate this appeal and remand the cause to the 251st

District Court of Randall County (trial court) for further proceedings. Upon remand, the

trial court shall determine the following:

       1.      whether appellant desires to prosecute the appeal;

       2.      whether appellant is indigent;

       3.      why a timely appellate brief has not been filed on behalf of appellant;

       4.      whether appellant has been denied the effective assistance of counsel
               due to counsel’s failure to timely file an appellate brief, see Ex parte
               Briggs, 187 S.W.3d 458, 467 (Tex. Crim. App. 2005) (holding “a
               reasonably competent attorney—regardless of whether he is retained or
               appointed—must seek to advance his client’s best defense in a
               reasonably competent manner”);

       5.      whether new counsel should be appointed; and



       1
           In an Anders case, counsel is required to provide the appellant with either a copy of the
appellate record or a motion for pro se access to the appellate record. See Kelly v. State, 436 S.W.3d
313, 319-20 (Tex. Crim. App. 2014).

                                                  2
      6.     if appellant desires to continue the appeal, the date the court may expect
             appellant’s brief to be filed.

      The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by October 3,

2016. If it is determined that appellant desires to proceed with the appeal, is indigent,

and has been denied the effective assistance of counsel, the trial court may appoint him

new counsel; the name, address, and phone number of any new counsel appointed

shall be included in the aforementioned findings. Should further time be needed to

perform these tasks, then same must be requested before October 3, 2016.

      It is so ordered.

                                                             Per Curiam



Do not publish.




                                            3